Case 20-10678-amc            Doc 35      Filed 07/28/20 Entered 07/28/20 08:50:17                   Desc Main
                                         Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:     Harold Evans                                     Chapter 13
                          Debtor                            Bankruptcy No. 20-10678-amc

LSF10 Master Participation Trust, by Caliber Home
Loans Inc., solely in its capacity as servicer, or its
Successor or Assignee
                            Movant
                 vs.
WILLIAM C. MILLER, Esq., Trustee
Harold Evans
                            Respondents

    MOTION OF LSF10 MASTER PARTICIPATION TRUST, BY CALIBER HOME LOANS INC.,
   SOLELY IN ITS CAPACITY AS SERVICER, OR ITS SUCCESSOR OR ASSIGNEE FOR RELIEF
                       FROM AUTOMATIC STAY UNDER ' 362(a)

 Movant: LSF10 Master Participation Trust, by Caliber Home Loans Inc., solely in its capacity as servicer, or
 its Successor or Assignee

 Mortgage dated August 9, 2006 and recorded on October 11, 2006 in the Office of the Recorder of
 Philadelphia County as Document ID No. 51547819.

 Assignment of Mortgage dated May 13, 2010 and recorded on June 8, 2010 in the Office of the Recorder of
 Philadelphia County as Document ID No. 52220733.

 Loan Modification Agreement dated August 1, 2014 and recorded August 6, 2014 in the Office of the
 Recorder of Philadelphia County as Document ID No. 52813440.

 Loan Modification Agreement dated March 24, 2016 and recorded on June 21, 2016 in the Office of the
 Recorder of Philadelphia County as Document ID No. 53074351.

 Assignment of Mortgage dated December 1, 2015 and recorded on July 7, 2016 in the Office of the Recorder
 of Philadelphia County as Document ID No. 53080724.

 Assignment of Mortgage dated April 3, 2018 and recorded on April 5, 2018 in the Office of the Recorder of
 Philadelphia County as Document ID No. 53346940.

                   1.         LSF10 Master Participation Trust, by Caliber Home Loans Inc., solely in its
 capacity as servicer, or its Successor or Assignee (hereinafter "Movant") holds a claim secured by a duly
 recorded Mortgage on property of Harold Evans, or of the bankruptcy estate located at: 1152 South 10th
 Street, Philadelphia, Pennsylvania 19147.

                     2.    Harold Evans (hereinafter "Debtor") filed a Petition under Chapter 13 on February 3,
 2020.

                     3.    As of July 13, 2020, the Mortgage requires payments each month of $2,229.49.

                     4.    Movant has not received regular mortgage payments and lacks adequate protection
 of its interests.

                     5.    Debtor is in default of post-petition payments to the present date from March 1,
 2020.

                   6.     The total amount of the post-petition arrearage as of July 13, 2020 is $10,744.03.
 This figure is broken down as follows:
Case 20-10678-amc           Doc 35     Filed 07/28/20 Entered 07/28/20 08:50:17                   Desc Main
                                       Document     Page 2 of 2



        -Five (5) delinquent payments, each in the amount of $2,229.49, representing the months of March
2020 through July 2020
        -Less suspense balance of $403.42

                 7.      Since July 13, 2020, Movant has incurred attorneys' fees in connection with this
Motion.

                  8.      Movant does not have and has not been offered adequate protection for its interest in
said premises and may be required to pay expenses for said premises in order to preserve its lien, which is the
obligation of the Debtor under said Mortgage.

                 9.     Movant specifically requests permission from the Honorable Court to communicate
with the Debtor and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy law.

         WHEREFORE, Movant prays for an order modifying the automatic stay of Bankruptcy Code '362(a)
to permit Movant to foreclose its Mortgage and to exercise any other rights it has under the Mortgage or with
respect to the mortgaged property such actions may include but are not limited to selling the property at
Sheriff Sale, entering into a loan modification or signing a deed in lieu of foreclosure; and

        Further, granting Movant permission from this Honorable Court to communicate with the Debtor and
Debtor's counsel to the extent necessary to comply with the applicable nonbankruptcy law.


                                           /s/ Lauren M. Moyer, Esquire
                                           MARGARET GAIRO, ESQUIRE ID # 34419
                                           ANN E. SWARTZ, ESQUIRE ID #201926
                                           LAUREN M. MOYER, ESQUIRE ID # 320589
                                           JOHN M. KOLESNIK, ESQUIRE ID # 308877
                                           Attorney for LSF10 Master Participation Trust, by Caliber Home
                                           Loans Inc., solely in its capacity as servicer
                                           123 South Broad Street, Suite 1400
                                           Philadelphia, PA 19109
                                           Telephone: (215) 790-1010
                                           Facsimile: (215) 790-1274
                                           Email: ecfmail@mwc-law.com
